Citation Nr: 0706922	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches and memory 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from October 1971 to April 
1972 and from August 1972 to August 1974.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board, and was 
remanded in August 2004 and March 2006.  Since all directed 
development has been completed, the veteran's claim is now 
properly before the Board for appellate review.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury, to 
include headaches and memory loss, was denied by a January 
1988 Board decision.

2.  The evidence added to the record since the January 1988 
Board decision does not bear directly and substantially upon 
the issue of service connection for residuals of a head 
injury, to include headaches and memory loss, nor is it, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue.


CONCLUSION OF LAW

Evidence submitted since the January 1988 Board decision 
wherein service connection for residuals of a head injury, to 
include headaches and memory loss, was denied, is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In an August 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  This letter also provided 
notice of potential downstream issues such as disability 
rating and effective date and provided the veteran with the 
definition of new and material evidence.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Also, in April 2006, the RO sent the 
veteran a letter which specifically explained the Dingess 
precedent.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Moreover, he has been issued an SOC in 
this case, in April 2003, as well as several SSOCs, in 
January 2004, December 2004, August 2005, and September 2006, 
each of which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006)).  As the veteran's application to reopen 
was received prior to that date, i.e., in September 2000, the 
pre-existing version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 38 
C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  The Board denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury in January 1988.  The Board noted that a review of the 
veteran's service medical records (SMRs) shows they were 
negative for any finding or diagnosis of a head injury or a 
residual thereof.  On that basis, the veteran's claim was 
denied.

The evidence of record at the time of the January 1988 Board 
decision included some of his SMRs.  They are negative for 
any complaints or diagnoses related to a head injury, 
headaches, or memory loss.  Furthermore, in June 1972 and 
September 1976, when asked for a medical history, the veteran 
specifically averred that he had no history of a head injury.

In May 1987, the veteran testified at a hearing at the RO.  
He stated that, while he was in service, he got into an 
argument with another soldier while they were drinking, and 
was hit over the head twice with a steel chair.  He stated he 
was knocked out for 45 minutes and was taken to the hospital.  
He was in the hospital for four hours.  He said he had X-rays 
taken and was not diagnosed with a concussion, but he was 
told he would have residuals.  Currently, he said he had 
headaches that affected the right side of his head, the same 
side hit by the chair.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The evidence added to the claims file after the January 1988 
Board decision includes January 1976 VA outpatient treatment 
records.  The veteran indicated that he was hit on the head 
just prior to release from service in 1974.  He did not 
complain of headaches or memory problems at the time.  A 
brain scan conducted at that time was normal.

An August 1990 VA psychiatric hospitalization record shows 
the veteran complained of decreased concentration.

In his September 2000 claim, the veteran indicated that he 
had sustained two head injuries in service.  One was in 1972, 
and one was in 1973.  He believed they had caused headaches, 
memory loss, and impaired cognitive skills.

An October 2000 VA outpatient record shows the veteran 
reported that his two head injuries occurred on October 21, 
1971, when he was thrown from a truck, and in August 1974, 
when he was hit over the head with a steel chair.

An August 2001 Vet Center record shows the veteran attributed 
his long-standing emotional problems to injuries he incurred 
in a truck rollover accident and in being hit over the head 
during a bar fight.

In December 2002, the veteran testified in a hearing at the 
RO.  He stated that he had no head injury prior to entering 
service in October 1971.  He also had no head injury during 
his three-month break in service.  The first was in 1972, 
between March and July.  He said he was driving a truck when 
he was thrown out and landed on his head.  He felt like he 
was out for several minutes.  He did not report to sick bay 
because it was basic training, and he had been told before to 
just continue his training.  He experienced headaches and 
neck pain for a couple of days.  The headaches continued off 
and on.  The veteran stated that this accident had occurred 
during his first period of service.  He then stated that it 
occurred right after he got out of boot camp.

With regard to the second head injury, the veteran indicated 
that it occurred in the middle or late part of 1972.  He then 
stated it occurred in 1973.  He incurred a head injury when 
he got in a fight with a fellow soldier.  He was hospitalized 
overnight.  Stitches were put in his head, and he was given 
aspirin for his headaches.  They occurred about twice per 
week.  He stated his memory loss began about a year after he 
left service in 1974.  He said his headaches would come and 
go.  He testified that he had reported no history of a head 
injury upon his separation because he hoped to re-enlist in 
the service.  He stated he first sought treatment for his 
headaches in 1974.  His ex-wife testified that she had 
witnessed his headaches and memory loss.

In September 2004, the veteran provided additional details 
regarding his claimed head injuries.  He first indicated that 
they had occurred in June 1972 and in 1974.  He then stated 
that the incident which occurred when he was hit over the 
head with a steel chair during a bar fight had occurred on 
July 3, 1973.

In February 2005, the RO requested the National Personnel 
Records Center to furnish any medical records regarding a 
head injury for June 1972.  The RO also made an additional 
request for the time period from January to December 1973.

In May 2005, the NPRC responded, and indicated that no 
records were located for this time period.

In April 2006, the RO made an additional request for any 
outstanding service records regarding the veteran.  His 
February 1971 entrance examination report was added to the 
claims folder.  It showed no evidence of a head injury or any 
residuals.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for residuals of a head injury, 
to include headaches and memory loss.  Specifically, the 
Board finds that none of the evidence added to the file tends 
to show that the veteran incurred a head injury in service.  
Despite repeated attempts, the RO has been unable to secure 
additional service records to show that he incurred a head 
injury in service.  The Board notes here that the veteran 
reported several different dates as the ones on which he 
incurred these injuries.  Despite these inconsistencies, the 
RO made numerous attempts to secure records verifying the 
claimed head injuries, using all of those dates.

In addition, none of the evidence added to the claims file 
shows the veteran has a current diagnosis of headaches or 
memory loss.  There is also no evidence of current treatment 
for either of these two symptoms.  While the veteran has 
related his psychiatric and emotional disorders to his head 
injuries in service, no medical opinion has been offered to 
corroborate the veteran's contention.  In addition, 
entitlement to service connection for post-traumatic stress 
disorder was separately denied in a March 2006 Board 
decision, and the veteran withdrew his appeal with regard to 
entitlement to service connection for an acquired psychiatric 
disorder , to include anxiety, depression, and nerves, in 
August 2004.

Therefore, none of the new evidence tends to show that the 
veteran incurred a head injury or service, or that he has a 
current diagnosis related to headaches or memory loss.  Thus, 
this evidence, while new, is not considered material to his 
claim.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for residuals of a head injury, to include headaches and 
memory loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, the Board determines that no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for residuals of a head 
injury, to include headaches and memory loss, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


